Fourth Court of Appeals
                              San Antonio, Texas

                                    JUDGMENT
                                 No. 04-19-00648-CV

                        IN THE INTEREST OF M.A., a Child

             From the 166th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2016-PA-00285
                     Honorable Peter A. Sakai, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

   In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

   We order that no costs be assessed against appellant K.H. because she is indigent.

   SIGNED February 26, 2020.


                                            _____________________________
                                            Beth Watkins, Justice